     Case: 4:18-cv-02004-SPM Doc. #: 1 Filed: 11/29/18 Page: 1 of 5 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

NATIONAL ROOFING INDUSTRY                          )
PENSION PLAN,                                      )
                                                   )
              and                                  )
                                                   )
ROOFERS AND WATERPROOFERS                          )
RESEARCH AND EDUCATION                             )
JOINT TRUST FUND,                                  )   Case No.
                                                   )
              and                                  )
                                                   )
KINSEY ROBINSON,                                   )
as Trustee of the NATIONAL ROOFING                 )
INDUSTRY PENSION PLAN and as Trustee               )
of the NATIONAL ROOFING INDUSTRY                   )
EDUCATION PLAN,                                    )
                                                   )
                         Plaintiffs,               )
v.                                                 )
                                                   )
CMT ROOFING, LLC,                                  )
                                                   )
                         Defendant.                )

                                         COMPLAINT

        COME NOW Plaintiffs, and for their cause of action against Defendant CMT Roofing,

LLC, state as follows:

                                       NATURE OF CASE

        1.    This is an action to collect fringe benefit contributions from Defendant due and

owing the Plaintiffs, pursuant to §§ 502 and 515 of the Employee Retirement Income Security Act

of 1974 (ERISA), 29 U.S.C. §§ 1132 and 1145.

                                          PARTIES
   Case: 4:18-cv-02004-SPM Doc. #: 1 Filed: 11/29/18 Page: 2 of 5 PageID #: 2



       2.      National Roofing Industry Pension Plan (hereinafter “Pension Plan”) and Roofers

and Waterproofers Research and Education Joint Trust Fund (hereinafter “Education Plan”) are

employee benefit plans within the meaning of 29 U.S.C. § 1002(3) and maintains its principal

place of administration at 3001 Metro Drive, Suite 500, Bloomington, Minnesota 55425. The

Pension Plan and Education Plan Trust are legal entities that may sue or be sued, pursuant to 29

U.S.C. § 1132(d).

       3.      Kinsey Robinson, as trustee of the Pension Plan and Education Plan, is a proper

party to this action based on his official capacity and fiduciary duties to the Pension Plan and

Education Plan.

       4.      Upon information and belief, CMT Roofing, LLC is a business organized under

and existing by virtue of the laws of the State of Missouri. CMT Roofing, LLC is an employer

within the meaning of 29 U.S.C. § 1002(5).

                                        JURISDICTION

       5.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. §§ 185(c),

1132, and 1145.

       6.      Venue is appropriate in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28

U.S.C. § 1391(b).

                                     CAUSE OF ACTION

       7.      The Pension Plan and Education Plan are multi-employer plans within the meaning

of 29 U.S.C. § 1002(37) and have been established pursuant to § 302(c)(5) of the LMRA, 29 U.S.C.

§ 186(c)(5).

       8.      CMT Roofing, LLC is an employer within the meaning of 29 U.S.C. § 1002(5) and

is an employer affecting commerce within the meaning of § 2 of the LMRA, 29 U.S.C. § 152.



                                                2
   Case: 4:18-cv-02004-SPM Doc. #: 1 Filed: 11/29/18 Page: 3 of 5 PageID #: 3



        9.      CMT Roofing, LLC is party to a collective bargaining agreement with the United

Union of Roofers, Waterproofers & Allied Workers, Local Union No. 2, A.F.L.-C.I.O. (“Roofers

Local 2”) in St. Louis, Missouri. The collective bargaining agreement has been in effect at all times

relevant to this action.

        10.     At all times relevant to this action, CMT Roofing, LLC has employed employees

who have performed work covered by the collective bargaining agreement.

        11.     The Pension Plan and Education Plan are established and operate pursuant to

written agreements and declarations of trust. These agreements and declarations of trust are

incorporated by reference into and are material parts of the collective bargaining agreement

between Roofers Local 2 and CMT Roofing, LLC.

        12.     The collective bargaining agreement entered into between Roofers Local 2 and

CMT Roofing, LLC requires CMT Roofing, LLC make monthly contributions to the Pension Plan

and Education Plan. CMT Roofing, LLC is to contribute to the Pension Plan and Education Plan

based on the number of hours worked by its employees who are covered by the collective

bargaining agreement.

        13.     CMT Roofing, LLC is required to make monthly written reports to the Pension Plan

and Education Plan regarding the number of covered employees, the number of hours worked by

each employee, and the amounts payable to the Pension Plan and Education Plan.

        14.     The collective bargaining agreement, incorporating the agreement and declaration

of trust of the Pension Plan and Education Plan and the duly adopted rules of the Pension Plan and

Education Plan, require all reports and contributions to the Pension Plan and Education Plan paid

by the fifteenth (15th) day following the end of each month. If payment is not made by the last day




                                                 3
   Case: 4:18-cv-02004-SPM Doc. #: 1 Filed: 11/29/18 Page: 4 of 5 PageID #: 4



of the month following the end of the month for which the report and contributions are due, the

report and contributions are considered delinquent.

       15.     The collective bargaining agreement, the agreements and declarations of trust, and

ERISA provide remedies to the Pension Plan and Education Plan in the event an employer fails to

make required contributions or to submit required reports. Among the remedies available are costs

of collection, attorneys’ fees, interest in the amount of one and one-half percent (1-1/2 %) per

month from the due date, and liquidated damages in the amount of twenty percent (20%) of the

delinquent contributions. In addition, the Pension Plan and Education Plan are entitled to conduct

an audit of any books, records, papers and reports of an employer necessary to determine or to

verify the amounts due and owing the Pension Plan under the collective bargaining agreement.

       16.     CMT Roofing, LLC has failed to pay principal contributions to the Pension Plan

and Education Plan.

       17.     As a result, CMT Roofing, LLC has violated the Plaintiffs’ rights under ERISA.

       18.     Pursuant to the collective bargaining agreement and corresponding agreement and

declaration of trusts of the Pension Plan and Education Plan, CMT Roofing, LLC owes the

Plaintiffs principal damages together with additional agreed upon and statutory liquidated damages

and interest on the delinquent contributions.

       19.     The Pension Plan and Education Plan have incurred attorneys’ fees and other costs

in an effort to remedy CMT Roofing, LLC’s failings. The Pension Plan and Education Plan are

entitled to recover those fees and costs pursuant to agreements and declarations of trust, and by

statutory right, pursuant to 29 U.S.C. § 1132(g).

    WHEREFORE, Plaintiffs pray that the Court enter an Order awarding damages to the

Plaintiffs in an amount to be proven for unpaid and delinquent contributions, together with



                                                    4
   Case: 4:18-cv-02004-SPM Doc. #: 1 Filed: 11/29/18 Page: 5 of 5 PageID #: 5



mandatory and agreed upon liquidated damages and interest, for contribution to Plaintiffs, plus

any amounts that may accrue after the filing of this Complaint, plus any additional interest accruing

up through the date of judgment; awarding Plaintiffs their costs of this action attributable to the

collection of the fringe benefits, including reasonable attorneys’ fees and costs; and granting such

other relief that the Court may deem just and proper.




                                              Respectfully submitted,

                                              HARTNETT GLADNEY HETTERMAN, L.L.C

                                              /s/ Sam K. Gladney
                                              JAMES P. FAUL, No. 58799MO
                                              SAM K. GLADNEY, No. 69094MO
                                              4399 Laclede Avenue
                                              Saint Louis, Missouri 63108
                                              Telephone: (314) 396-6477
                                              Facsimile: (314) 531-1131
                                              jfaul@hghllc.net
                                              sgladney@hghllc.net

                                              Attorneys for Plaintiffs




                                                 5
